Citation Nr: 0705559	
Decision Date: 02/27/07    Archive Date: 03/05/07

DOCKET NO.  05-15 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for post-traumatic stress disorder.  


REPRESENTATION

Veteran represented by:	Nevada Office of Veterans' 
Services


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The veteran had active service for in excess of 20 years, 
including from October 1953 to January 1971.    

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Reno, 
Nevada.

The Board REMANDS this claim to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.


REMAND

The veteran claims entitlement to a higher initial evaluation 
for post-traumatic stress disorder (PTSD).  Additional action 
is necessary before the Board can decide this claim.

In a VA Form 9 (Appeal to Board of Veteran's Appeals) 
received at the RO in May 2005, the veteran asserts that, 
since 2003, when he last underwent a VA examination of his 
PTSD, that disability has worsened, necessitating an increase 
in medication.  Given this assertion, it is necessary for the 
veteran to undergo another VA examination for the purpose of 
determining the severity of his PTSD since his last 
examination.  

Based on the foregoing, the Board remands this case for the 
following action:

1.  Afford the veteran a VA examination in 
support of his claim.  Forward the claims 
file to the examiner for review of 
pertinent documents therein and ask the 
examiner to confirm in his written report 
that he conducted such a review.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should:

a) identify all symptoms of the 
veteran's PTSD, including, if 
appropriate, mood and 
motivation disturbances, 
anxiety, suspiciousness, panic 
attacks, sleep impairment, 
memory loss, an abnormal 
affect, abnormal speech, 
difficulty understanding 
complex commands, and impaired 
judgment and abstract thinking.  

b) indicate how frequently each 
symptom manifests;

c) characterize the symptoms as mild 
or more than mild and describe the 
extent to which they interfere with 
the veteran's social and 
occupational functioning; and 

d) provide detailed rationale, with 
specific references to the record, 
for the opinion provided.  

2.  Readjudicate the veteran's claim 
based on all of the evidence of record.  
If the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
provide the veteran and his 
representative a supplemental statement 
of the case and an opportunity to respond 
thereto. 

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of this claim.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the remanded claim.  Kutscherousky 
v. West, 12 Vet. App. 369, 372 (1999).

The law requires that this claim be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's 
Adjudication Procedure Manual, M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



____________________________________________
V. L. JORDAN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



